Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
This is an action of ejectment, and the questions in the case arise upon objections to the validity of a Justice’s judgment. It is claimed that the judgment is void for want of jurisdiction of the person of the defendant, it appearing that he was not a resident of the township in which the suit was instituted, but resided in a different township of the same county. The summons was served in the township in which the suit was commenced, and a certificate to that effect was indorsed upon the summons by the oificer who made the service, and filed with the Justice. This certificate constitutes a portion of the record, and is sufficient, prima facie, to establish the jurisdiction. The Justice having acted upon it, the judgment cannot be collaterally impeached. The objection should have been taken at the trial, and as the defendant failed to appear, the judgment is conclusive. In the case of Lowe v. Alexander, decided at the April term, there was no evidence of the jurisdiction in the record, and the decision proceeded entirely upon that ground.
Judgment affirmed.